PLACEMENT AGENT AGREEMENT
AMENDMENT NO.2
 
This Amendment No.2 to Placement Agent Agreement dated as of January 31, 2008
(“Amendment”) by and between First Montauk Securities Corp. (the “Placement
Agent”) and Geeks on Call America, Inc., a Virginia corporation (the “Company”).


WHEREAS, the Placement Agent and the Company are parties to a Placement Agent
Agreement dated as of October 22, 2007,as previously amended (“Original
Agreement”) pursuant to which, among other things, the Company retained the
Placement Agent to act as its placement agent in connection with an Offering (as
defined therein) pursuant to Section 4(2) of the Securities Act of 1933, as
amended (the “Act”), and/or Regulation D promulgated thereunder, of units (the
“Units”);


WHEREAS, the Placement Agent and the Company desire to further extend the
Offering Period and have agreed to execute this Amendment to evidence the
extension thereof.


NOW THEREFORE, for mutual consideration, the parties agree to the following
terms and conditions.


1.  All terms not otherwise defined herein shall have the meaning ascribed to
such terms in the Original Agreement.


2. The Offering Period shall be extended to February 15, 2008. The parties shall
prepare any and all necessary additional supplements or Escrow Agreement
amendments as may be necessary.


3. All other terms and conditions of the Original Agreement shall remain in full
force and effect.


4. The validity and interpretation of this Amendment shall be governed by the
laws of the State of New York applicable to agreements made and to be fully
performed therein. This Amendment may be executed in counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one agreement. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement.


NOW THEREFORE, the parties, intending to be bound, have caused this Amendment to
be duly executed by the signatories below.


GEEKS ON CALL AMERICA, INC.
 
FIRST MONTAUK SECURITIES CORP.
     
By:
/s/ Richard T. Cole
 
By:
/s/ Victor K. Kurylak
Name:
Richard T. Cole
 
Name:
Victor K. Kurylak
Title:
Chief Executive Officer
 
Title:
President & CEO




--------------------------------------------------------------------------------

